--------------------------------------------------------------------------------

Exhibit 10.2
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”), dated as of October 22, 2012, is
entered into by and among Capital Southwest Venture Corporation, a Texas
corporation (“Stockholder”), TEG Bronco Acquisition Company, LLC, a Delaware
limited liability company (“Buyer”), and, solely for purposes of Sections 4(b)
and (c), Heelys, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, contemporaneously with the execution of this Agreement, The Evergreen
Group Ventures, LLC, a Delaware limited liability company (“Parent”), and Buyer
(together with Parent, the “Buyer Parties”), on the one hand, and the Company
and certain of its Subsidiaries (collectively, the “Seller Parties”), on the
other hand, are entering into an Asset Purchase Agreement, dated as of the date
hereof (the “Asset Purchase Agreement”), providing, among other things, for the
sale and assignment by the Seller Parties of certain specified assets and
liabilities to Buyers (as defined in the Asset Purchase Agreement), subject to
the terms and conditions set forth in the Asset Purchase Agreement (the
“Acquisition”); and
 
WHEREAS, as a condition of and inducement to the Buyer Parties’ willingness to
enter into the Asset Purchase Agreement, the Buyer Parties have required that
Stockholder enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and in the Asset Purchase Agreement, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
1.      Certain Definitions.  The following terms have the respective meanings
specified or referred to in this Section 1.  All capitalized terms used but not
otherwise defined herein shall have the respective meanings set forth in the
Asset Purchase Agreement.
 
“Additional Owned Shares” means all shares of Company Common Stock and any other
equity securities of the Company which are beneficially owned by Stockholder or
any of its Affiliates (other than the Excluded Affiliates) and are acquired
after the date hereof and prior to the termination of this Agreement.
 
“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.
 
“Company Common Stock” means the common stock of the Company.
 
“Covered Shares” means the Owned Shares and Additional Owned Shares.
 
“Excluded Affiliates” means the Company and the officers and directors of
Stockholder or its parent corporation.
 
“Owned Shares” means all shares of Company Common Stock and any other equity
securities of the Company which are beneficially owned by Stockholder or any of
its Affiliates (other than the Excluded Affiliates) as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity or
group (as defined in Section 13(d) of the Exchange Act).
 
“Seller Parties” has the meaning assigned thereto in the recitals.
 
“Stockholder” has the meaning assigned thereto in the preamble.
 
“Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, the offer to
make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing.  As a verb, “Transfer” shall have a correlative meaning.
 
2.      Stockholder Vote.
 
(a)      Voting Agreement. At any meeting of the stockholders of the Company,
however called, or at any adjournment thereof, or in any other circumstance in
which the vote, consent or other approval of the stockholders of the Company is
sought, Stockholder shall, and shall cause any other holder of record with
respect to the Covered Shares to (i) appear at each such meeting or otherwise
cause all Covered Shares to be counted as present thereat for purposes of
calculating a quorum and (ii) vote (or cause to be voted), or execute and
deliver a written consent (or cause a written consent to be executed and
delivered) covering, all Covered Shares (A) in favor of adopting the Asset
Purchase Agreement, the execution and delivery by the Company of the Asset
Purchase Agreement and the approval of the terms thereof and each of the other
actions contemplated by the Asset Purchase Agreement and this Agreement, or any
other transaction pursuant to which either of the Buyer Parties or any of their
respective Affiliates propose to acquire the Company (or substantially all of
the assets of the Company and its Subsidiaries), if the Seller Parties, taken as
a whole, would receive consideration equal to or greater than the consideration
to be received by the Seller Parties, taken as a whole, in the Acquisition (an
“Improved Proposal”), (B) in favor of any adjournment or postponement
recommended by the Company with respect to any stockholder meeting with respect
to the Asset Purchase Agreement and the Acquisition or any Improved Proposal,
(C) against any Takeover Proposal or any proposal relating to a Takeover
Proposal (in each case, other than a Superior Proposal), (D) against any
transaction or transactions (other than (i) the transactions contemplated by the
Asset Purchase Agreement, (ii) any transactions contemplated by an Improved
Proposal or (iii) a Superior Proposal), consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company and (E) against any proposal, action or
agreement that would (1) impede, frustrate, prevent or nullify any provision of
this Agreement, the Asset Purchase Agreement or the transactions contemplated
thereby, (2) result in a breach in any respect of any covenant, representation,
warranty or any other obligation or agreement of any of the Seller Parties under
the Asset Purchase Agreement, (3) result in any of the conditions set forth in
Article VII of the Asset Purchase Agreement not being fulfilled or (4) change
the capitalization of, including the voting rights of any class of capital stock
of, the Company.  Stockholder shall not commit or agree to take any action
inconsistent with the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Buyer an irrevocable proxy in the form attached
as Exhibit A hereto (the “Proxy”), which shall be irrevocable to the extent
permitted by applicable law, covering all Covered Shares.  Stockholder hereby
represents to Buyer that any proxies heretofore given in respect of the Covered
Shares are not irrevocable and that any such proxies are hereby revoked, and
Stockholder agrees to promptly notify the Company of any such
revocation.  Stockholder hereby affirms that the Proxy is given in connection
with the execution of the Asset Purchase Agreement and that such irrevocable
proxy is given to secure the performance of the duties of Stockholder under this
Agreement.  Stockholder hereby further affirms that the Proxy is coupled with an
interest and may under no circumstances be revoked during the Term (as defined
below).  Without limiting the generality of the foregoing, such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law.  If for any
reason the proxy granted herein is not irrevocable, Stockholder agrees to vote
the Covered Shares in accordance with Section 2(a) hereof.
 
3.        No Disposition or Solicitation.
 
(a)      No Disposition or Adverse Act.  Stockholder hereby covenants and agrees
that Stockholder shall not (i) offer to Transfer, Transfer or consent to any
Transfer of any or all of the Covered Shares or any interest therein without the
prior written consent of Buyer, (ii) enter into any contract, option or other
agreement or understanding with respect to any Transfer of any or all Covered
Shares or any interest therein, (iii) grant any proxy, power-of-attorney or
other authorization or consent in or with respect to any or all of the Covered
Shares, (iv) deposit any or all of the Covered Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any or all of the
Covered Shares or (v) take any other action that would make any representation
or warranty of Stockholder contained herein untrue or incorrect in any material
respect or in any way restrict, limit or interfere in any material respect with
the performance of Stockholder’s obligations hereunder or the transactions
contemplated hereby or by the Asset Purchase Agreement. Any attempted Transfer
of Covered Shares or any interest therein in violation of this Section 3(a)
shall be null and void.
 
(b)      Non-Solicitation.  Stockholder hereby agrees that Stockholder shall
not, and shall cause its Affiliates (except to the extent expressly permitted by
the Asset Purchase Agreement), representatives and agents (including its
investment bankers, attorneys and accountants) (collectively, its
“Representatives”) not to, directly or indirectly, encourage, solicit, initiate
or participate in any way in any discussions or negotiations with, or provide
any information to, or afford any access to the properties, books or records of
the Company or any of its Subsidiaries to, enter into any agreement with, or
otherwise take any other action to assist or facilitate, any person (other than
either of the Buyer Parties or any of their respective Representatives) relating
to any Takeover Proposal.  Stockholder shall immediately cease any existing
activities, discussions or negotiations conducted heretofore with respect to any
Takeover Proposal.  Stockholder shall immediately communicate to Buyer the terms
of any Takeover Proposal (or any discussion, negotiation or inquiry with respect
thereto) and the identity of the person making such Takeover Proposal or inquiry
which it may receive.  Stockholder shall keep Buyer fully informed, on a current
basis, of the status and terms of any such Takeover Proposal or inquiry.  Any
violation of the foregoing restrictions by Stockholder or any of its
Representatives shall be deemed to be a material breach of this Agreement by
Stockholder.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Additional Agreements.
 
(a)      Certain Events.  In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Covered Shares or the acquisition of
Additional Owned Shares or other securities or rights of the Company by
Stockholder or any of its Affiliates, (i) the type and number of Covered Shares
shall be adjusted appropriately and (ii) this Agreement and the obligations
hereunder shall automatically attach to any additional Covered Shares or other
securities or rights of the Company issued to or acquired by Stockholder or any
of its Affiliates (other than the Excluded Affiliates).
 
(b)      Stop Transfer.  In furtherance of this Agreement, Stockholder hereby
authorizes and instructs the Company (including through the Company’s transfer
agent) to enter a stop transfer order with respect to all of the Covered
Shares.  The Company agrees that as promptly as practicable after the date of
this Agreement it shall make a notation on its records and give instructions to
the transfer agent for the Covered Shares not to permit, during the term of this
Agreement, the Transfer of the Covered Shares.  The Company agrees that,
following the termination of this Agreement, the Company shall cause any stop
transfer instructions imposed pursuant to this Section 4(b) to be lifted.
 
(c)      No Contravention.  None of the parties hereto shall take any action or
agree to take any action, and each of the parties hereto shall cause its
respective Affiliates not to take any action or agree to take any action, that
would contravene or otherwise frustrate the intent of this Agreement, except to
the extent expressly permitted by the Asset Purchase Agreement.
 
(d)      Communications.  Unless required by applicable law, Stockholder shall
not, and shall cause its Representatives not to, make any press release, public
announcement or other communication with respect to the business or affairs of
either of the Buyer Parties or any of the Seller Parties, including this
Agreement and the Asset Purchase Agreement and the transactions contemplated
hereby and thereby, without the prior written consent of Buyer.  Stockholder
hereby (i) consents to and authorizes the publication and disclosure by the
Company and the Buyer Parties of Stockholder’s identity and holding of Covered
Shares, and the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement, and any other information that the Company
and Buyer reasonably determine to be necessary or desirable in any press release
or any other disclosure document in connection with the Acquisition or any other
transactions contemplated by the Asset Purchase Agreement and (ii) agrees as
promptly as practicable to notify the Company and Buyer of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document.
 
(e)      Additional Owned Shares.  Stockholder hereby agrees, while this
Agreement is in effect, to notify Buyer promptly in writing of the number and
description of any Additional Owned Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
5.      Representations and Warranties of Stockholder.  Stockholder hereby
represents and warrants to Buyer as follows:
 
(a)      Title.  Stockholder is the sole record and beneficial owner of the
shares of Company Common Stock set forth on Schedule I (the “Disclosed Owned
Shares”).  The Disclosed Owned Shares constitute all of the capital stock and
any other equity securities of the Company owned of record or beneficially by
Stockholder and its Affiliates (other than the Excluded Affiliates) on the date
hereof and neither Stockholder nor any of its Affiliates (other than the
Excluded Affiliates) is the beneficial owner of, or has any right to acquire
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing) any shares of Company Common Stock or any other equity securities of
the Company or any securities convertible into or exchangeable or exercisable
for shares of Company Common Stock or such other equity securities, in each case
other than the Disclosed Owned Shares.  Stockholder has sole voting power, sole
power of disposition and sole power to issue instructions with respect to the
matters set forth in Sections 3 and 4 hereof and all other the matters set forth
in this Agreement, in each case with respect to all of the Owned Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement.  Except as permitted
by this Agreement, the Owned Shares and the certificates representing such
shares, if any, are now, and at all times during the term hereof will be, held
by Stockholder, or by a nominee or custodian for the benefit of Stockholder,
free and clear of any and all liens, pledges, claims, options, proxies, voting
trusts or agreements, security interests, understandings or arrangements or any
other encumbrances whatsoever on title, transfer or exercise of any rights of a
stockholder in respect of the Owned Shares (other than as created by this
Agreement) (collectively, “Liens”).
 
(b)      Organization and Qualification.  Stockholder is a Texas corporation
duly organized, validly existing and in good standing under the laws of the
State of Texas.
 
(c)      Authority.  Stockholder has all necessary power and authority and legal
capacity to execute, deliver and perform all of Stockholder’s obligations under
this Agreement, and consummate the transactions contemplated hereby, and no
other proceedings or actions on the part of Stockholder or any other Person are
necessary to authorize the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.
 
(d)      Due Execution and Delivery.  This Agreement has been duly and validly
executed and delivered by Stockholder and, assuming due authorization, execution
and delivery hereof by Buyer, constitutes a legal, valid and binding agreement
of Stockholder, enforceable against Stockholder in accordance with its terms,
except as enforceability may be limited by equitable principles of law.
 
(e)      No Conflict or Default.  No permit, authorization, consent or approval
of, any Governmental Authority or any other person is necessary for the
execution and delivery of this Agreement by Stockholder, the consummation by
Stockholder of the transactions contemplated hereby and the compliance by
Stockholder with the provisions hereof.  None of the execution and delivery of
this Agreement by Stockholder, the consummation by Stockholder of the
transactions contemplated hereby or compliance by Stockholder with any of the
provisions hereof will (i) result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default (or give rise to any
third party right of termination, cancellation, modification or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, permit, contract, commitment, arrangement,
understanding, agreement or other instrument or obligation of any kind,
including, without limitation, any voting agreement, proxy arrangement, pledge
agreement, shareholders agreement or voting trust, to which Stockholder is a
party or by which Stockholder or any of Stockholder’s properties or assets may
be bound, (ii) violate any judgment, order, writ, injunction, decree or award of
any court, administrative agency or other Governmental Authority that is
applicable to Stockholder or any of Stockholder’s properties or assets, (iii)
constitute a violation by Stockholder of any law or regulation of any
jurisdiction, or (iv) contravene or conflict with Stockholder’s articles of
incorporation or bylaws, in each case, except for any conflict, breach, default
or violation described which would not adversely effect in any material respect
the ability of Stockholder to perform its obligations hereunder or consummate
the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)      No Litigation.  There is no Action pending or, to the knowledge of
Stockholder, threatened against Stockholder at law or in equity before or by any
Governmental Authority that could reasonably be expected to impair the ability
of Stockholder to perform its obligations hereunder or consummate the
transactions contemplated hereby.
 
(g)      Receipt; Reliance.  Stockholder has received and reviewed a copy of the
Asset Purchase Agreement.  Stockholder understands and acknowledges that the
Buyer Parties are entering into the Asset Purchase Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.
 
6.      Termination.  The term (the “Term”) of this Agreement and the Proxy
granted pursuant hereto shall commence upon the execution of this Agreement by
all parties hereto and shall terminate upon the earliest of (i) the mutual
written agreement of Buyer and Stockholder, (ii) the Closing and (iii) the
termination of the Asset Purchase Agreement in accordance with its terms;
provided that (A) nothing herein shall relieve any party hereto from liability
for any breach of this Agreement, and (B) this Section 6 and Section 8 shall
survive any termination of this Agreement.
 
7.      No Limitation.  Nothing in this Agreement shall be construed to prohibit
Stockholder or any of Stockholder’s Representatives who is an officer or member
of the board of directors of the Company from taking any action solely in his or
her capacity as an officer or member of the board of directors of the Company or
from taking any action with respect to any Takeover Proposal as an officer or
member of such board of directors.
 
8.      Miscellaneous.
 
(a)      Entire Agreement.  This Agreement (together with Schedule I and Exhibit
A) and the Proxy constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Reasonable Efforts.  Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws to
consummate and make effective the transactions contemplated hereby.  At another
party’s reasonable request and without further consideration, each party hereto
shall execute and deliver such additional documents and take all such further
lawful action as may reasonably be necessary or desirable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated hereby.  Without limiting the foregoing, Stockholder shall execute
and deliver to Buyer and any of its designees any additional proxies, including
without limitation with respect to Additional Owned Shares, reasonably requested
by Buyer in furtherance of this Agreement.
 
(c)      No Assignment.  This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of Stockholder (in the case
of any assignment by Buyer) or Buyer (in the case of an assignment by
Stockholder or the Company); provided that Buyer may assign its rights and
obligations hereunder to one of its Affiliates without prior written consent.
 
(d)      Binding Successors.  Without limiting any restrictions herein or any
other rights Buyer may have hereunder with respect to any Transfer of any of the
Covered Shares, Stockholder agrees that this Agreement and the Proxy and the
obligations hereunder and thereunder shall attach to the Covered Shares
beneficially owned by Stockholder and its Affiliates (other than the Excluded
Affiliates) and shall be binding upon any person to which legal or beneficial
ownership of such Covered Shares shall pass, whether by operation of law or
otherwise, including, without limitation, Stockholder’s heirs, guardians,
administrators or successors.
 
(e)      Amendments.  This Agreement may not be amended, changed, supplemented
or otherwise modified except by an instrument in writing signed on behalf of
Buyer and Stockholder; provided that the Company’s consent, not to be
unreasonably withheld, shall be required for any amendment to Section 4(b) that
adversely impacts its obligations thereunder.
 
(f)       Notice.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received) (i) upon receipt, if delivered personally or
by first class mail, postage pre-paid, (ii) on the date of transmission, if sent
by facsimile transmission (with confirmation of receipt), or (iii) on the
Business Day after dispatch, if sent by nationally recognized, documented
overnight delivery service, as follows:
 

 
If to Stockholder:
     
At the address and facsimile number set forth on Schedule I hereto.
     
Copy to (which copy shall not constitute notice):
     
Locke Lord LLP
 
2200 Ross Avenue
 
Suite 2200
 
Dallas, Texas 75201
 
Facsimile: (214) 756-8515
 
E-mail: gbetts@lockelord.com
 
Attention:  Gina Betts

 
 
 

--------------------------------------------------------------------------------

 
 

 
If to Buyer:
     
c/o The Evergreen Group Ventures, LLC
 
Media Center, 4th Floor
 
1600 Rosecrans Ave.
 
Manhattan Beach, CA 90266
 
Facsimile: (310) 321-7810
 
E-mail: jw@tegmb.com
 
Attention: Jim Wagner
     
Copy to (which copy shall not constitute notice):
     
Sutton, Pakfar and Courtney LLP
 
450 N. Roxbury Drive #700
 
Beverly Hills, CA 90210
 
Facsimile: (310) 275-0801
 
E-mail: ksutton@spcllp.com
 
Attention: Keith Sutton
     
If to the Company:
     
Heelys, Inc.
 
3200 Belmeade Drive, Suite 100
 
Carrollton, TX 75006
 
Facsimile: (214) 224-0131
 
E-mail: thansen@heelys.com; cstorey@heelys.com
 
Attention:   Thomas C. Hansen and Craig D. Storey
     
Copy to (which copy shall not constitute notice):
     
Gardere Wynne Sewell LLP
 
1601 Elm Street, Suite 3000
 
Dallas, TX 75201
 
Facsimile: (214) 999-4245
 
E-mail: rsarfatis@gardere.com
 
Attention: Robert Sarfatis



or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.
 
(g)      Severability.  The provisions of this Agreement shall be deemed
severable; the invalidity, illegality or unenforceability of any term or
provision of this Agreement shall not affect the validity, legality or
enforceability of the balance of this Agreement or of any other term hereof,
which shall remain in full force and effect.  If any of the provisions hereof
are determined to be invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)      Remedies.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any such right, power or
remedy by any party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
 
(i)       No Waiver.  No waiver by any party hereto of any of the provisions of
this Agreement shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party hereto shall operate or
be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver.  The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with such party’s obligations
hereunder, and any custom or practice of the parties at variance with the terms
hereof, shall not constitute a waiver by such party of such party’s right to
exercise any such or other right, power or remedy or to demand such compliance.
 
(j)       Governing Law.  This Agreement, and all matters arising hereunder or
in connection herewith, shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware without giving effect to the
principles of conflict of laws.
 
(k)      Submission to Jurisdiction.  Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Delaware sitting in Wilmington,
Delaware and the United States District Court for the District of Delaware for
any actions, suits or proceedings arising out of or relating to this Agreement
or the transaction contemplated hereby, (ii) agrees not to commence any action,
suit or proceeding relating thereto except in such courts and in accordance with
the provisions of this Agreement, (iii) agrees that service of any process,
summons, notice or document by U.S. registered mail, or otherwise in the manner
provided for notices in Section 8(f) hereof, shall be effective service of
process for any such action, suit or proceeding brought against it in any such
court, (iv) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such action, suit or proceeding in such courts and (v) agrees not to plead or
claim in any court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.  Each of the parties hereto
agrees that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
 
(l)      Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8(L).
 
 
 

--------------------------------------------------------------------------------

 
 
(m)      Specific Performance.  The parties hereto agree that Buyer and Parent
would be irreparably damaged in the event that any of the provisions of this
Agreement were not performed by Stockholder in accordance with their specific
terms or were otherwise breached by Stockholder, and that Buyer and Parent would
not have an adequate remedy at law for money damages in such event.  It is
accordingly agreed that Buyer and Parent shall be entitled, without posting any
bond or other undertaking, to specific performance and injunctive and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
(n)      Interpretation.  The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.  The words “include,”
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  No provision of this Agreement shall be
interpreted for or against any party hereto because that party or its legal
representatives drafted the provision.  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not any particular section in which
such words appear.
 
(o)      Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.
 
(p)      Expenses.  Except as otherwise provided herein, each party hereto shall
pay such party’s own expenses incurred in connection with the negotiation and
execution of this Agreement.  If any Action is commenced by any party hereto
concerning this Agreement, the prevailing party shall recover from the losing
party reasonable attorneys’ fees and costs and expenses, including those of
appeal and not limited to taxable costs, incurred by the prevailing party, in
addition to all other remedies to which the prevailing party may be entitled.
 
 
 

--------------------------------------------------------------------------------

 
 
(q)      No Ownership Interest. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in Buyer any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares.  All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to Stockholder, and Buyer shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct Stockholder in the voting of any of the Covered Shares, except as
otherwise provided herein.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Buyer, Stockholder and, solely for purposes of Sections 4(b)
and (c), the Company have caused this Agreement to be duly executed as of the
day and year first above written.
 

 
TEG BRONCO ACQUISITION COMPANY, LLC
     
By:
/s/ Jim Wagner
   
Name:
Jim Wagner
   
Title:
Manager
           
CAPITAL SOUTHWEST VENTURE CORPORATION
     
By:
/s/ Gary L. Martin
   
Name:
Gary L. Martin
   
Title:
President
           
HEELYS, INC.
         
By:
/s/ Thomas C. Hansen
   
Name:
Thomas C. Hansen
   
Title:
President and Chief Executive Officer
 

 
[Signature Page to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Name and Contact Information for Stockholder
 
Number of Shares of
Company Common Stock
Beneficially Owned
     
Capital Southwest Venture Corporation  
  9,317,310 12900 Preston Road     Suite 700     Dallas, Texas 75230    
Facsimile: (972) 233-7362     E-mail: gneblett@capitalsouthwest.com    
Attention:   Glenn Neblett    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF IRREVOCABLE PROXY
 
The undersigned stockholder (“Stockholder”) of Heelys, Inc., a Delaware
corporation (the “Company”), hereby (i) irrevocably grants to, and appoints, TEG
Bronco Acquisition Company, LLC, a Delaware limited liability company (“Buyer”),
and any person designated in writing by Buyer, and each of them individually,
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of Stockholder, to vote all of the Covered
Shares or grant a consent or approval in respect of the Covered Shares, in
accordance with the terms of this proxy (this “Proxy”) and (ii) revokes any and
all proxies heretofore given in respect of the Covered Shares.
 
This Proxy is granted pursuant to that certain Voting Agreement, dated as of
October 22, 2012, by and among Stockholder, Buyer, and the Company (the “Voting
Agreement”).  For the purposes of this Proxy, “Covered Shares” means (i) all
shares of common stock of the Company (“Company Common Stock”) and any other
equity securities of the Company which are beneficially owned by Stockholder or
any of its Affiliates (as defined in the Asset Purchase Agreement) (other than
the Excluded Affiliates (as defined in the Voting Agreement)) as of the date
hereof and (ii) all shares of Company Common Stock and any other equity
securities of the Company which are beneficially owned by Stockholder or any of
its Affiliates and are acquired after the date hereof and prior to the
termination of the Voting Agreement.  The Covered Shares as of the date hereof
are set forth on the signature page hereof.
 
Stockholder hereby affirms that the irrevocable proxy set forth in this Proxy is
given in connection with the execution of that certain Asset Purchase Agreement
(the “Asset Purchase Agreement”), dated as of October 22, 2012, by and among The
Evergreen Group Ventures, LLC, a Delaware limited liability company, and Buyer
(collectively, the “Buyer Parties”), on the one hand, and the Company and
certain of its Subsidiaries (collectively, the “Seller Parties”), on the other
hand, providing, among other things, for the sale and assignment by the Seller
Parties of certain specified assets and liabilities to Buyers (as defined in the
Asset Purchase Agreement), subject to the terms and conditions set forth in the
Asset Purchase Agreement (the “Acquisition”), and that such irrevocable proxy is
given to secure the performance of the duties of Stockholder under the Voting
Agreement.  Stockholder hereby further affirms that the irrevocable proxy set
forth in this Proxy is coupled with an interest and may under no circumstances
be revoked.  Stockholder hereby ratifies and confirms all that such irrevocable
proxy may lawfully do or cause to be done by virtue hereof.  Without limiting
the generality of the foregoing, this Proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212 of the Delaware
General Corporation Law.
 
The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned at any time after the date hereof and prior to the
termination of the Voting Agreement to act as the undersigned’s attorney-in-fact
and proxy to vote the Covered Shares, and to exercise all voting, consent and
similar rights of the undersigned with respect to the Covered Shares (including,
without limitation, the power to execute and deliver written consents), at every
annual, special, adjourned or postponed meeting of the stockholders of the
Company and in every written consent in lieu of such a meeting:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(A)
in favor of adopting the Asset Purchase Agreement, the execution and delivery by
the Company of the Asset Purchase Agreement and the approval of the terms
thereof and each of the other actions contemplated by the Asset Purchase
Agreement and the Voting Agreement, or any other transaction pursuant to which
either of the Buyer Parties or any of their respective Affiliates propose to
acquire the Company (or substantially all of the assets of the Company and its
Subsidiaries), if the Seller Parties, taken as a whole, would receive
consideration equal to or greater than the consideration to be received by the
Seller Parties, taken as a whole, in the Acquisition (an “Improved Proposal”);

 
 
(B)
in favor of any adjournment or postponement recommended by the Company with
respect to any stockholder meeting with respect to the Asset Purchase Agreement
and the Acquisition or any Improved Proposal;

 
 
(C)
against any Takeover Proposal or any proposal relating to a Takeover Proposal
(as defined in the Asset Purchase Agreement) (in each case, other than a
Superior Proposal (as defined in the Asset Purchase Agreement));

 
 
(D)
against any transaction or transactions (other than (1) the transactions
contemplated by the Asset Purchase Agreement, (2) any transactions contemplated
by an Improved Proposal or (3) a Superior Proposal (as defined in the Asset
Purchase Agreement)), consolidation, combination, sale of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by the Company;

 
 
(E)
against any proposal, action or agreement that would (1) impede, frustrate,
prevent or nullify any provision of the Voting Agreement, the Asset Purchase
Agreement or the transactions contemplated thereby, (2) result in a breach in
any respect of any covenant, representation, warranty or any other obligation or
agreement of any of the Seller Parties under the Asset Purchase Agreement, (3)
result in any of the conditions set forth in Article VII of the Asset Purchase
Agreement not being fulfilled or (4) change the capitalization of, including the
voting rights of any class of capital stock of, the Company.

 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.  In the event of a conflict or inconsistency
between this Proxy and the Voting Agreement, the Voting Agreement shall control.

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Dated: October 22, 2012
           
CAPITAL SOUTHWEST VENTURE CORPORATION
         
By:
/s/ Gary L. Martin
   
Name:  Gary L. Martin
   
Title:  President
         
Address:
         
12900 Preston Road
   
Suite 700
   
Dallas, Texas 75230
         
Shares: 9,317,310
 

 
 
[Signature Page to Proxy]

--------------------------------------------------------------------------------